Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2022, 3/22/2022, 3/22/2022, 3/23/2022, 3/23/2022, 3/24/2022, 3/24/2022, 3/24/2022, 3/24/2022, 3/24/2022, 3/24/2022,  3/28/2022, 3/28/2022,  3/28/2022, 3/28/2022, 3/28/2022, 328/2022,  3/30/2022, 3/30/2022, 3/31/2022, 3/31/2022, 3/31/2022, 3/31/2022,  and 7/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 2, 5-8, 11-14, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Baddela (US 20130063035 A1)

With regards to Claim 1: Baddela disclose(s):
An LED lighting device (figs 2-5, 7) comprising: 
at least one LED circuit (130) having at least two LEDs (see multiple LEDs in 130) that emit a color temperature of white light [0031], wherein an LED of the at least two LEDs is configured to emit a different color temperature of white light than at least one other LED of the at least two LEDs (see amber and white [0031]); and 
a switch (104 and 120) directly connected to the at least one LED circuit (130) via at least one of 
(i) at least one resistor, or (ii) at least one transistor (see 170; fig 1; [0034]), 
the switch configured to be manually switched by a user (see portion dimmer 104; see [0061] for user operation) to change the color temperature of white light that is emitted from the at least one LED circuit (see color temperature variation in [0037]), wherein switching the switch (104, 120) changes the color temperature of light emitted from the at least one LED circuit by dimming the LED that is configured to emit the different color temperature of white light (see dimming in Iwht in fig 2) than the at least one other LED of the at least two LEDs (see Iamb being relatively constant in fig 2), 
wherein the lighting device is configured to receive an AC voltage input from a mains power source (see 102).

With regards to Claim 2: Baddela disclose(s):
The LED lighting device of Claim 1, wherein the at least one LED circuit (130 in [0033]) is enclosed in a housing (“COB” [0033]) having at least one lens (140; [0037]).

With regards to Claim 5: Baddela disclose(s):
The LED lighting device of Claim 1, wherein the switch is configured to turn on or turn off the LED that emits light of the different color temperature of white light (see Iamb starting from an off status in fig 2).

With regards to Claim 6: Baddela disclose(s):
The LED lighting device of Claim 1, further comprising a sensor (596; fig 5) electrically coupled to the at least one LED circuit (550, 560 , 580), wherein the at least one LED circuit is configured to additionally change the color temperature in response to an output from the sensor (see regulator 570 operating based on 596; see Iamb related to sensed current Idrv; fig 6).
With regards to Claim 7: Baddela disclose(s):
An LED lighting device (figs 2-5, 7) comprising: 
at least one LED circuit (130) having at least two LEDs (see multiple LEDs in 130) that emit a color temperature of white light [0031], wherein an LED of the at least two LEDs is configured to emit a different color temperature of white light than at least one other LED of the at least two LEDs [0031]; and 
a switch (104 and 120) directly connected to the at least one LED circuit (130) via at least one of 
(i) at least one resistor, or (ii) at least one transistor(see 170; fig 1; [0034]), 
the switch configured to be manually switched by a user (see portion dimmer 104; see [0061] for user operation) to change the color temperature of white light that is emitted from the at least one LED circuit (see color temperature variation in [0037]), wherein switching the switch changes the color temperature of light emitted from the at least one LED circuit by increasing a brightness of the LED that is configured to emit the different color temperature (see increasing/decreasing of Iwht in fig 2) of white light than the at least one other LED of the at least two LEDs (see Iamb being relatively constant in fig 2), 
wherein the lighting device is configured to receive an AC voltage input from a mains power source (102).

With regards to Claim 8: Baddela disclose(s):
The LED lighting device of Claim 7, wherein the at least one LED circuit is enclosed in a housing (“COB” [0033]) having at least one lens (140; [0037]).

With regards to Claim 11: Baddela disclose(s):
The LED lighting device of Claim 71, wherein the switch is configured to turn on or turn off the LED that emits light of the different color temperature of white light (see Iamb starting from an off status in fig 2).

With regards to Claim 12: Baddela disclose(s):
The LED lighting device of Claim 7, further comprising a sensor (596; fig 5) electrically coupled to the at least one LED circuit (550, 560 , 580), wherein the at least one LED circuit is configured to additionally change the color temperature in response to an output from the sensor (see regulator 570 operating based on 596; see Iamb related to sensed current Idrv; fig 6).

With regards to Claim 13: Baddela disclose(s):
An LED lighting device (figs 2-5, 7) comprising: 
at least one LED circuit (130) having at least two LEDs (see multiple LEDs in 130) that emit a color temperature of white light [0031], wherein an LED of the at least two LEDs is configured to emit a different color temperature of white light than at least one other LED of the at least two LEDs (see amber and white [0031]); and 
a switch (104 and 120) directly connected to the at least one LED circuit (130) via at least one of 
(i) at least one resistor, or (ii) at least one transistor (see 170; fig 1; [0034]), 
the switch configured to be manually switched by a user (see portion dimmer 104; see [0061] for user operation) to change the color temperature of white light that is emitted from the at least one LED circuit (see color temperature variation in [0037]), wherein switching the switch changes the color temperature of light emitted from the at least one LED circuit by one of either dimming or increasing a brightness of the LED that is configured to emit the different color temperature of white light (see dimming in Iwht in fig 2) than the at least one other LED of the at least two LEDs (see Iamb being relatively constant in fig 2), 
wherein the lighting device is configured to receive an AC voltage input from a mains power source (102).

With regards to Claim 14: Baddela disclose(s):
The LED lighting device of Claim 13, wherein the at least one LED circuit (130 in [0033]) is enclosed in a housing (“COB” [0033]) having at least one lens (140; [0037]).

With regards to Claim 17: Baddela disclose(s):
The LED lighting device of Claim 13, wherein the at least one LED circuit is dimmable (see dimming in Iwht in fig 2).

With regards to Claim 18: Baddela disclose(s):
The LED lighting device of Claim 13, further comprising a sensor (596; fig 5) electrically coupled to the at least one LED circuit (550, 560 , 580), wherein the at least one LED circuit is configured to additionally change the color temperature in response to an output from the sensor (see regulator 570 operating based on 596; see Iamb related to sensed current Idrv; fig 6).

With regards to Claim 19: Baddela disclose(s):
The LED lighting device of Claim 13, wherein a current delivered to the LED of the at least two LEDs is reduced to control the color temperature of light emitted from the LED lighting device (see dimming in Iwht in fig 2).

With regards to Claim 20: Baddela disclose(s):
The LED lighting device of Claim 13, wherein the switch is configured to turn on or turn off the LED that emits light of the different color temperature of white light (see Iamb starting from an off status in fig 2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 9, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baddela (US 20130063035 A1) in view of Rowlette (US 20120262065 A1)

With regards to Claim 3, 9, and 15: Baddela disclose(s):
The LED lighting device of Claim 2, 8, and 14, 
Baddela does not disclose(s):
wherein the housing is configured to provide heat sinking to the at least one LED circuit.
Rowlette teaches
wherein the housing is configured to provide heat sinking to the at least one LED circuit (see 30 providing heat sink for 14 and 12; fig 3e).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Baddela by implementing the housing is configured to provide heat sinking to the at least one LED circuit as disclosed by Rowlette in order to efficiently dissipate heat generated by LEDs as taught/suggested by Rowlette ([0028-0029]).

Claims 34, 10, and 16is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baddela (US 20130063035 A1) in view of Siu (US 20130043799 A1)

With regards to Claims 4, 10, and 16: Baddela disclose(s):
The LED lighting device of Claims 1, 7, 13
Baddela does not disclose(s):
 wherein the at least one LED circuit and the switch are mounted on a single substrate.
Siu teaches
wherein the at least one LED circuit and the switch are mounted on a single substrate ([0030]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Baddela by implementing the at least one LED circuit and the switch are mounted on a single substrate as disclosed by Siu in order to efficiently arrange multiple elements of a light source in a small size as taught/suggested by Siu ([0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miskin (US 20070273299 A1)

    PNG
    media_image1.png
    220
    444
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENAN LUQUE/Primary Examiner, Art Unit 2896